Citation Nr: 0213449	
Decision Date: 10/02/02    Archive Date: 10/10/02

DOCKET NO.  01-05 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as dysthymic disorder, major depressive 
disorder, and mixed personality disorder.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD


Siobhan Brogdon, Counsel



INTRODUCTION

The veteran served on active duty from June 19, 1979 until 
July 19, 1979.

This matter comes before the VA Board of Veterans' Appeals 
(Board) on appeal from a March 2001 rating decision denying 
service connection for an acquired psychiatric disorder, 
claimed as dysthymic disorder, major depressive disorder, and 
mixed personality disorder.  Following the notification of 
that decision later in March 2001, a notice of disagreement 
(NOD) was received in April 2001; a statement of the case 
(SOC) was issued in April 2001; and a substantive appeal was 
received in June 2001.  A supplemental statement of the case 
was issued in May 2002.

The veteran was scheduled for a VA examination in August 2001 
(to which he did not report) and an RO hearing in July 2002 
(to which he did not report).  There has been no request for 
rescheduling.  Therefore, the Board will review the claim on 
the basis of the current record.  


FINDINGS OF FACT

1.  All notification and development action needed to 
adjudicate the claim on appeal has been accomplished.  

2.  The veteran was discharged from service on the basis of a 
personality disorder.

3.  No acquired psychiatric disorder, to include dysthymic 
disorder and major depressive disorder, was diagnosed until 
many years after discharge from active duty.

4.  There is no competent evidence of a nexus between any 
diagnosed acquired psychiatric disorder and the veteran's 
active military service.  


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred or 
aggravated in service.  38 U.S.C.A. §§ 1131, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
Supp. 2001).  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (West Supp. 2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001 (to be codified as amended at 
38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

As evidenced by the April 2001 statement of the case and the 
May 2002 supplemental statement of the case, the appellant 
and his representative have been notified of the law and 
regulations governing entitlement to the benefit he seeks, 
the evidence which would substantiate his claim, and the 
evidence which has been considered in connection with his 
appeal.  Thus, the Board finds that the appellant has 
received sufficient notice of the information and evidence 
needed to support his claim, and that he has been provided 
ample opportunity to submit information and evidence.  
Moreover, because, as explained below, there is no indication 
that there is any existing, potentially relevant evidence to 
obtain, the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
the VA, is not here at issue.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  

The Board finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate his claim as evidenced by a letter 
soliciting information and/or evidence (see, e.g., RO letter 
of June 2001), and scheduling the veteran for VA psychiatric 
examinations in December 2000 and August 2001; the veteran 
failed to report to the latter examination.  As noted 
previously, the veteran was also scheduled for a personal 
hearing in July 2001 to which he also failed to report.  As 
well, extensive private clinical records dated between 1980 
and 2000 have been requested and associated with the claims 
folder.  Significantly, neither the appellant nor his 
representative has indicated, and there is otherwise no 
indication that there exists any pertinent outstanding 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained. 

Under these circumstances, the Board finds that adjudication 
of the claim on appeal at this juncture, without directing or 
accomplishing any additional notification and or development 
action, poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
claim is ready to be considered on the merits.


Factual Background

The service medical records show that on service entrance 
examination on June 5, 1979, the veteran's psychiatric status 
was evaluated as normal.  On June 28, 1979, an entry noted 
that he was seen in the mental hygiene clinic, was 
interviewed, tested, evaluated and admitted to the 
psychiatric clinic with a provisional diagnosis of depressive 
neurosis, passive aggressive.  

The psychiatric clinic discharge summary dated in June 1979 
noted that the appellant had been in his sixth day of basic 
training when he reported feelings of depression and thoughts 
of suicide.  On admission, it was reported that the veteran 
related a long history of family problems and 
characterological depression, and indicated that he had 
engaged in many impulsive, manipulative attempts at suicide 
since the age of 10 following angry arguments with family or 
teachers at school.  It was related that the veteran 
described a troubled childhood, strong feelings of anger and 
depression which he was never able to deal with effectively, 
and an inability to adjust socially.  It was noted that 
despite such behavior, he had received no prior psychiatric 
consultation or hospital treatment.  

Upon mental status examination, the veteran's mood was 
depressed and affect was depressed and fearful.  He 
complained that he had had difficulty sleeping over the past 
several days.  No significant psychomotor retardation was 
noted.  He was well oriented and his ability to concentrate 
was within normal limits.  Abstract thinking was somewhat 
impoverished but grossly within normal limits.  The veteran 
denied hallucinations and delusions of thought control, 
projection or insertion.  Content of speech was generally 
goal directed and coherent.  He exhibited no primary 
indications of a thought disorder.  It was felt that he 
seemed immature and very unassertive or shy.

The veteran was treated with individual and group therapy and 
was reported to have markedly improved during the course of 
his hospitalization.  It was noted that he seemed to gain 
some insight about his family as well as the potential 
benefit to him of counseling in the future.  He underwent a 
battery of psychological testing the results of which were 
felt to be consistent with what might be described as 
'identity crisis of adolescence.'  Final diagnoses of mixed 
personality disorder, chronic, severe, inadequate and 
immature features, existing prior to service, and transient 
situation disturbance, acute, severe were rendered.  It was 
opined that impairment was severe for further military 
training and recommended that the veteran be immediately 
administratively separated from service due to the 
personality disorder diagnosis.  It was added that the 
appellant had a definite history of manipulative suicide 
attempts and very poor responses to stress.  Continued 
outpatient psychotherapy or counseling was recommended after 
discharge from active duty.  He was discharge from 
hospitalization on July 9, 1979. 

The post-service clinical record contains extensive private 
clinical records dated between 1980 and 2000 from multiple 
providers the appellant identified showing that he sought 
treatment for numerous complaints and disorders, including 
those of a psychiatric nature.  The record reflects treatment 
for a number of physical assaults, including by his partner 
in March 2000, as well as a reported sexual violation in May 
1993 by two unknown assailants.  The clinical record during 
this time frame is replete with references to suicidal 
threats and ideation, and the appellant admitted in January 
2000 that he threatened suicide to get attention.  He also 
rendered a history at that time of having been raped at the 
age of four and locked in a trunk by a family friend who was 
babysitting, but also stated that he had no recollection of 
the event.  A long history of substance abuse is shown, to 
include acute alcoholism for which he underwent 
detoxification in January 1995, as well as heroin and crack 
cocaine use.  

The first evidence of treatment for psychiatric 
symptomatology is indicated in the available record in July 
1992, when the veteran was seen for alcohol dependence and 
dysthymic disorder, rule out depressive disorder.  He was 
shown to have been rendered a number of psychiatric diagnoses 
over the ensuing years, including depressive disorder, major 
depression, anxiety, panic disorder with agoraphobia, and 
substance abuse disorders, etc.

The veteran underwent an examination for compensation and 
pension purposes for the VA in December 2000.  The examiner 
indicated that the medical record was reviewed.  The 
appellant was reported to have stated that on the date of 
discharge from service, he had found himself lying on the 
floor with his pants down and that it was then that he had 
had a 'nervous breakdown' and had been taken to the infirmary 
where he remained for 2 1/2 weeks, saw a psychiatrist and was 
given a medical discharge.  He related that he was not sure 
if he was a victim of rape, but recalled that there were 
several people looking at him when he finally came to his 
senses.  The examiner stated the report of that psychiatric 
examination was not in the record.  It was reported that 
since discharge from the military, he had been to various 
mental health facilities in the area, most recently in 
January 2000 when he had been admitted for depression and 
observation for attempted suicide.  It was reported that his 
psychiatric history indicated significant drug abuse in the 
1990s.  

On mental status examination, the findings were remarkable 
for depressed mood and labile affect.  It was observed that 
the veteran was quickly moved to tears but regained his 
composure easily.  It was observed that the issues discussed 
were not terribly sensitive to him to be depressed, and that 
his response to them seemed exaggerated.  It was reported 
that thought content revealed no suicidal, homicidal, panic, 
phobic dissociative or delusional thought.  Diagnoses of 
dysthymic disorder and multiple substance abuse in partial 
and full remission, as well as dependent personality were 
rendered on Axis I and Axis II, respectively.  

The examiner commented that the veteran had apparently had 
some form of acute decompensation, including the question of 
a possible rape, in the military for which he had been 
hospitalized and discharged for medical reasons.  It was 
noted that his continued use of drugs and alternative 
lifestyle may have exposed him to the dangers of HIV 
infection.  The examiner indicated that the appellant's 
'depression' seemed to be triggered by loss of companionship, 
or fear for his own longevity, and was usually tempered by 
rapid response to a holding environment such as a respite 
place.  It was felt that his depression originated from his 
medical illness.  The examiner added that if the record of 
psychiatric hospitalization in the military were made 
available, it might be possible to determine more fully if he 
was victimized and raped, causing a cascade of events that 
were more likely making him dissociate, as when he was taken 
to the hospital at that time.  It was related that the 
diagnosis of post-traumatic stress disorder could not be 
completely ruled out without objective records to review 
around the time of discharge.  In a subsequent addendum, the 
examiner noted medical records were received and reviewed, 
and did not contain any information of the veteran's 
admission to a psychiatric facility during active duty.  

The veteran was again scheduled for a VA examination in 
August 2001, particularly to have all of his pertinent 
records reviewed, including service medical records, and to 
obtain a medical opinion.  As noted previously, the record 
indicates that he failed to appear on the scheduled date and 
time. 


Legal Analysis

The veteran contends that he now has an acquired psychiatric 
disorder, claimed as dysthymic disorder, major depressive 
disorder, and mixed personality disorder which are of service 
onset for which service connection should be granted.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated in active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  To establish service connection, there must be 
evidence of an etiological relationship between a current 
disability and service.  See Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992), citing Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).

In the field of mental disorders, personality disorders which 
are characterized by developmental defects or pathological 
trends in the personality structure manifested by a lifelong 
pattern of action or behavior, chronic psychoneurosis of long 
duration or other psychiatric symptomatology shown to have 
existed prior to service with the same manifestations during 
service, which were the basis of the service diagnosis, will 
be accepted as showing preservice origin.  Congenital or 
developmental defects, to include personality disorders and 
mental deficiency, are not diseases or injuries within the 
meaning of applicable legislation.  38 C.F.R. § 3.303(c).

The Board has conducted a thorough review of the extensive 
clinical evidence of record.  Although the veteran claims 
that he now has an acquired psychiatric disability that first 
became manifest in service, there is no competent medical 
evidence to support this assertion.  

The clinical record shows that while the appellant was not 
found to have a mental disorder on service entrance 
examination on June 5, 1979, it was later recorded that on 
his sixth day of basic training, he reported feelings of 
depression and thoughts of suicide.  The examiner noted a 
background dating back to the age of 10, which included 
numerous impulsive and manipulative suicidal gestures, and 
characterological depression [consistent with current 
symptomatology], for which a diagnosis of severe and chronic 
personality disorder with inadequate and immature features, 
existing prior to service, was rendered.  Thus, 
notwithstanding the provisional diagnosis of depressive 
neurosis, it is clearly demonstrated that the veteran was 
discharged on the basis of a personality disorder.  

While "mixed personality disorder" is among the diagnoses 
for which service connection is sought, the Board emphasizes 
that personality disorders are not diseases or injuries 
within the meaning of applicable legislation providing 
compensation benefits.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 
(2001); Beno v. Principi, 3 Vet.App. 439 (1992).  While 
service connection may be granted, in limited circumstances, 
for disability due to aggravation of a constitutional or 
developmental abnormality by superimposed disease or injury 
(see VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter 
v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 
4 Vet. App. 513, 514-15 (1993)), there is no medical showing 
whatsoever that such has occurred here.   

The Board notes that the veteran has contended and made 
statements in the record that a sexual assault in service 
precipitated his symptoms; however, the occurrence of such an 
incident and his version of events are categorically 
contradicted by the service medical records.  Moreover, 
while, based on the veteran's assertions, the December 2000 
examiner offered a tentative comment about the possible 
relationship between a reported sexual assault in service and 
current psychiatric disability (noting that post-traumatic 
stress disorder could not be ruled without objective records 
to review around the time of discharge), in a subsequent 
addendum, the examiner noted medical records were received 
and reviewed, and did not contain any information of the 
veteran's admission to a psychiatric facility during active 
duty.  As the examiner did not, after reviewing the 
contemporaneous service records, offer a firm diagnosis of 
PTSD, his earlier tentative comment provides no probative 
support for the claim.

The medical evidence shows that some years after the 
appellant's release from active duty, he began to receive 
extensive psychological treatment and that a number of 
diagnoses were rendered in this regard, primarily those 
relating to suicidal ideation and depression.  However, there 
is no competent medical evidence of a nexus between any 
acquired psychiatric disorder diagnosed post service and the 
veteran's active military service, and he cannot support the 
claim on the basis of his assertions, alone.  As a layperson 
without medical training and expertise, he is not competent 
to provide a probative opinion on a medical matter, such as 
the relationship between any current psychiatric disability 
and active service.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Hence, the veteran's 
opinion in this matter is does not constitute competent 
evidence of the required nexus.  

The Board also points out that although the veteran currently 
carries diagnosis which include major depression, a 
psychosis, the presumption of service incurrence for a 
psychosis is inapplicable to the facts of this case because 
the veteran did not have continuous service for 90 days or 
more under 38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 
C.F.R. §§ 3.307, 3.309 (2001).  Application of the 
presumption also requires that the psychosis be manifested to 
a compensable degree within the first year of the veteran's 
discharge from service.  Here, however, the record does not 
refer to a diagnosis of major depression until a number of 
years after service discharge.  As well, evidence of anxiety 
and/or depression were also not indicated until that same 
time frame, and may also not be attributed to active duty, 
given the intervening lapse of time.  

As a final point, the Board notes that when entitlement to a 
benefit cannot be established or conformed without a current 
VA examination or reexamination, and a claimant, without good 
cause, fails to report for such examination, the claim will 
be rated based on the evidence or record.  See 38 C.F.R. 
§ 3.655 (2001).  As indicated above, the current record does 
not support the veteran's claim, and the veteran has not 
cooperated in VA's attempt to secure additional evidence-
specifically, that which might be obtained by VA examination.  
In this regard, the Board emphasizes that the duty to assist 
is not always a one-way street.  In order for VA to process 
claims, individuals applying for benefits have a 
responsibility to cooperate with the agency in the gathering 
of evidence necessary to establishing entitlement to 
benefits.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).

For all the foregoing reasons, the Board must conclude that 
an acquired psychiatric disorder was not incurred or 
aggravated in service, and that the claim on appeal must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Service connection for an acquired psychiatric disorder, 
claimed as dysthymic disorder, major depressive disorder, and 
mixed personality disorder, is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

